        Case 1:20-cv-01680-SKO Document 33 Filed 07/21/21 Page 1 of 3


 1

 2

 3
                          UNITED STATES DISTRICT COURT
 4
                                EASTERN DISTRICT OF CALIFORNIA
 5

 6    GUARDIAN PROTECTION PRODUCTS,                       Case No. 1:20-cv-01680-SKO
      INC.,
 7                                                        ORDER DENYING WITHOUT
                             Plaintiff,                   PREJUDICE STIPULATED
 8                                                        PROTECTIVE ORDER
              v.
 9                                                        (Doc. 32)
      G.P.P., INC. d/b/a GUARDIAN
10    INNOVATIVE SOLUTIONS,
11                      Defendant.
      .
12    _____________________________________/
13                                        I.         INTRODUCTION
14          On July 19, 2021, the parties filed a request seeking Court approval of their stipulated
15 protective order. (Doc. 32.) The Court has reviewed the proposed stipulated protective order and

16 has determined that, in its current form, it cannot be granted. For the reasons set forth below, the

17 Court DENIES without prejudice the parties’ request to approve the stipulated protective order.

18                                             II.    DISCUSSION
19 A.       The Protective Order Does Not Comply with Local Rule 141.1(c)
20          The proposed protective order does not comply with Rule 141.1 of the Local Rules of the
21 United States District Court, Eastern District of California. Pursuant to Rule 141.1(c), any proposed

22 protective order submitted by the parties must contain the following provisions:

23          (1)    A description of the types of information eligible for protection under the
24                 order, with the description provided in general terms sufficient to reveal the
                   nature of the information (e.g., customer list, formula for soda, diary of a
25                 troubled child);

26          (2)    A showing of particularized need for protection as to each category of
                   information proposed to be covered by the order; and
27
            (3)    A showing as to why the need for protection should be addressed by a court
28                 order, as opposed to a private agreement between or among the parties.
        Case 1:20-cv-01680-SKO Document 33 Filed 07/21/21 Page 2 of 3


 1 Local Rule 141.1(c). The stipulated protective order fails to contain this required information.

 2          Local Rule 141.1(c)(1) requires “[a] description of the types of information eligible for
 3 protection under the order, with the description provided in general terms sufficient to reveal the

 4 nature of the information.” The protective order, in its current form, does not comply with this

 5 requirement. (See, e.g., Doc. 32 at 3 (defining eligible material for protection as “information that,

 6 if disclosed, would cause injury to its business or business relationships with others; that contain

 7 trade secrets or other confidential and non-public research, development or commercial information;

 8 that contain non-public personal information; or that contain other information for which a good

 9 faith claim of the need for protection from disclosure can be made under the Federal Rules of Civil

10 Procedure or other applicable law” or that which “(i) . . . contains or reflects confidential information

11 that comprises highly sensitive technical, business or research information regarding products or

12 services, and (ii) the information is so commercially sensitive that disclosure to the opposing party

13 is likely to cause competitive harm to the Designating Party.”).)

14          The protective order also fails to identify the parties’ need for protection in anything but the
15 most general terms. (See, e.g, Doc. 32 at 1–2.) As the parties do not present any particularized

16 need for protection as to the identified categories of information to be protected, the protective order

17 fails to comply with Local Rule 141.1(c)(2), which requires “[a] showing of particularized need for

18 protection as to each category of information proposed to be covered by the order.”

19          Finally, the requirement of Local Rule 141.1(c)(3) is not at all addressed. In its current form,
20 the protective order does not show “why the need for protection should be addressed by a court

21 order, as opposed to a private agreement between or among the parties.”

22 B.       The Parties’ Stipulated Protective Order is Denied Without Prejudice
23          The parties may re-file a revised proposed stipulated protective order that complies with
24 Local Rule 141.1(c) and corrects the deficiencies set forth in this order.

25                                 III.   CONCLUSION AND ORDER
26          Based on the foregoing, IT IS HEREBY ORDERED that the parties’ request for approval of
27

28

                                                       2
         Case 1:20-cv-01680-SKO Document 33 Filed 07/21/21 Page 3 of 3


 1 the stipulated protective order (Doc. 32) is DENIED without prejudice to renewing the request.1

 2
     IT IS SO ORDERED.
 3

 4 Dated:        July 20, 2021                                              /s/ Sheila K. Oberto                        .
                                                                  UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27   1
      The Court further notes that the parties did not email an electronic copy of the stipulated protective order, as required
28   by E.D. Cal. Local Rule 137. Should the parties renew their request, they shall send an electronic version of the proposed
     order in Microsoft Word format to SKOorders@caed.uscourts.gov.

                                                                 3
